EXHIBIT 10.1


EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 30th day of
September 2019, by and between Columbia State Bank, a Washington banking
corporation (“Columbia Bank”), together with Columbia Banking System, Inc., a
Washington corporation (“CBSI”) and, as applicable, its subsidiaries and
affiliates (Columbia Bank, CBSI and their subsidiaries, collectively, the
“Company”) and Clint E. Stein (the “Executive”).
RECITALS
WHEREAS, the Executive currently serves as the Executive Vice President and
Chief Operating Officer of Columbia Bank and CBSI;
WHEREAS, each of Columbia Bank and CBSI desires to employ the Executive as
President and Chief Executive Officer for the period provided in this Agreement,
and the Executive desires to accept such employment, subject to the terms and
conditions set forth herein;
NOW THEREFORE, in consideration of the mutual promises made in this Agreement,
the parties agree as follows:
1.Term. The term (“Term”) of this Agreement is three years beginning on January
1, 2020 or such earlier date on which the Company’s current President and Chief
Executive Officer ceases to serve in that role (the “Effective Date”), unless
terminated earlier in accordance with Section 3.
2.    Terms of Employment.
(a)    Position and Duties.
(i)    The Executive shall serve as President and Chief Executive Officer of
Columbia Bank and CBSI, with the duties and responsibilities that are
customarily assigned to such positions. The Executive shall report to the Board
of Directors of Columbia Bank and the Board of Directors of CBSI (the “Board”)
and the Executive’s principal place of employment shall be at the Company’s
corporate offices in Tacoma, Washington. The Executive shall be subject to and
shall abide by each of the personnel policies applicable to senior executives
and employees of the Company.
(ii)    On or as soon as practicable following the Effective Date, the Board
shall appoint the Executive to the Board and during the Term, the Company shall
use its best efforts to nominate the Executive for reelection to the Board. The
Executive shall not receive separate or additional compensation for such Board
service. At the termination of the Executive’s employment with the Company, the
Executive shall resign from the Board and from his position as an officer or
director of any of the Company’s subsidiaries if requested to do so by the
Company. The preceding sentence shall survive any termination of this Agreement.
(iii)    While employed by the Company, but excluding any periods of vacation
and sick leave to which the Executive is entitled under this Agreement, the
Executive




--------------------------------------------------------------------------------




shall be employed by the Company on a full-time basis and agrees to devote such
time as is necessary to discharge the responsibilities assigned to the Executive
hereunder and to use the Executive’s reasonable best efforts to perform such
responsibilities faithfully and efficiently. The Executive may (A) with the
prior written approval of the Chair of the Board (which will not be unreasonably
withheld), serve on corporate, civic or charitable boards or committees,
(B) deliver lectures, fulfill speaking engagements or teach at educational
institutions, or (C) manage personal investments, so long as such activities do
not interfere with the performance of the Executive’s responsibilities to the
Company and the Executive’s compliance with this Agreement, including, but not
limited to, Section 9 and Section 10.
(b)    Compensation.
(i)    Base Salary. Beginning on the Effective Date, the Executive shall receive
an annual base salary (the “Annual Base Salary”) at a rate of $800,000, payable
in accordance with the Company’s normal payroll policies. The Annual Base Salary
shall be reviewed by the Compensation Committee of the Board (the “Committee”)
for increase at least annually pursuant to the Company’s normal performance
review policies for executives. The Annual Base Salary shall not be reduced
after any increase and the term Annual Base Salary as used in this Agreement
shall refer to Annual Base Salary as so increased.
(ii)    Annual Bonus. With respect to each fiscal year ending during the Term
and beginning with 2020, the Executive shall be eligible to receive an annual
bonus (the “Annual Bonus”) with a target opportunity of not less than 80% of
Annual Base Salary (the “Target Bonus”). The actual Annual Bonus earned by the
Executive, which could be higher or lower than the Target Bonus, shall be
determined based on the attainment of performance objectives to be established
by the Board or the Committee and shall be paid in accordance with the annual
incentive plan for the year to which the Annual Bonus relates.
(iii)    Long-Term Incentive Awards. During the Term and beginning with 2020,
the Executive shall participate in the Company’s long-term incentive program
with an annual target opportunity of not less than 120% of Annual Base Salary
(the “Annual LTI”). One-third of the Executive’s Annual LTI awards shall be in
the form of time-vesting awards and the remainder shall be in the form of
performance-vesting awards.
(iv)    SERP. For purposes of calculating the Executive’s benefits under the
Columbia State Bank Supplemental Executive Retirement Plan by and between
Columbia Bank and the Executive, as amended from time to time (the “SERP”) the
Executive’s “Base Salary” (as defined in the SERP) will be frozen at $450,000
effective as of the Effective Date so that any increases to the Executive’s Base
Salary beginning on the Effective Date will not be reflected for purposes of the
SERP. The Executive otherwise shall continue to participate in the SERP
(including with respect to vesting service credit), and remain eligible for
benefits under the Supplemental Compensation Agreement (sometimes referred to as
a “Unit Plan”) to which the Executive is a party, in accordance with their
respective terms and conditions.
(v)    Other Employee Benefit Plans. While employed by the Company, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in all benefits under all plans, practices, policies and
programs provided by the


2

--------------------------------------------------------------------------------




Company on a basis that is no less favorable than those generally applicable or
made available to other executives of the Company. The Executive shall be
eligible for participation in fringe benefits and perquisite plans, practices,
policies and programs (including, without limitation, expense reimbursement
plans, practices, policies and programs) on a basis that is no less favorable
than those generally applicable or made available to other senior officers of
the Company.
3.    Termination of Employment.
(a)    Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death. If the Company determines in good
faith that the Disability of the Executive has occurred while the Executive is
employed by the Company (pursuant to the definition of Disability set forth
below), it may provide the Executive with written notice in accordance with
Section 11(a) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”); provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 90 consecutive days, or a total of 180
days in any 12‑month period, as a result of incapacity due to mental or physical
illness that is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to the Executive or the Executive’s
legal representative.
(b)    Cause. The Company may terminate the Executive’s employment either with
or without Cause. For purposes of this Agreement, “Cause” shall mean:
(i)    embezzlement, dishonesty or fraudulent acts involving the Company or the
Company’s business operations;
(ii)    willful material breach of Section 10 or Section 11 of this Agreement or
a written policy of the Company;
(iii)    conviction (where entered upon a verdict or a plea, including a plea of
no contest) on any felony charge or on a misdemeanor directly reflecting upon
the Executive’s honesty; or
(iv)    an act or omission that materially injures the Company’s reputation,
business affairs or financial condition, if that injury could have been
reasonably avoided by the Executive.
(c)    Good Reason. The Executive’s employment may be terminated by the
Executive with or without Good Reason. For purposes of this Agreement, “Good
Reason” shall mean, in the absence of a written consent of the Executive, any of
the following:
(i)    A material diminution in the Executive’s total compensation from that set
forth in Section 2(b)(i), (ii) and (iii);




3

--------------------------------------------------------------------------------




(ii)    A material diminution in the Executive’s authority, duties, or
responsibilities; or
(iii)    A material change in the geographic location at which the Executive
must perform services (within the meaning of Treasury Regulations Section
1.409A-1(n)(2)(ii)(A)(5)), provided that in no event shall a change in
geographic location of less than forty-five (45) miles be considered a material
change in geographic location for purposes of this Agreement.
In the event of any of the forgoing circumstances, the Executive shall provide
notice to the Company of the existence of the conditions described above within
a period not to exceed ninety (90) days of the initial existence of said
condition, upon the notice of which the Company must be provided a period of at
least thirty (30) days during which it may remedy the condition. If the
condition is not remedied within those thirty (30) days, and the Executive
voluntarily terminates (other than due to Disability) his employment within
sixty (60) days after such 30-day period, then such termination shall be deemed
to have been for “Good Reason.”
(d)    Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by notice of termination to
the other party hereto given in accordance with Section 11(a) of this Agreement.
(e)    Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive with or
without Good Reason, the date of receipt of the notice of the termination of the
Executive’s employment with the Company or any later date specified therein
within 30 days of such notice, as the case may be, (ii) if the Executive’s
employment is terminated by the Company other than for Cause, Disability or
death, the Date of Termination shall be the date on which the Company notifies
the Executive of such termination or any later date specified by the Company and
(iii) if the Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of the Executive
or the Disability Effective Date, as the case may be.
4.    Obligations of the Company upon Termination.
(a)    Qualifying Termination. If (1) the Company terminates the Executive’s
employment for any reason other than for Cause, Disability or death or (2) the
Executive terminates employment for Good Reason (each, a “Qualifying
Termination”), in either case more than six months prior to, or more than 24
months following, a Change in Control (as defined in the 2018 Equity Incentive
Plan of Columbia Banking System, Inc.):
(i)    the Company shall pay to the Executive in a lump sum in cash within 30
days after the Date of Termination the aggregate of (1) the Executive’s accrued
Annual Base Salary and any accrued vacation pay through the Date of Termination,
(2) the Executive’s business expenses that have not been reimbursed by the
Company as of the Date of Termination that were incurred by the Executive prior
to the Date of Termination in accordance with the applicable Company policy, and
(3) the Executive’s Annual Bonus earned for the fiscal year immediately
preceding the fiscal year in which the Date of Termination occurs if such bonus
has


4

--------------------------------------------------------------------------------




been determined but not paid as of the Date of Termination (the sum of the
amounts described in clauses (1) through (3) shall be hereinafter referred to as
the “Accrued Obligations”);
(ii)    subject to Section 4(e), the Company shall pay to the Executive a cash
severance benefit in an amount equal to two times the Executive’s Annual Base
Salary (the “Severance Benefits”). The Company shall pay the Severance Benefits
in substantially equal installments in accordance with the Company’s normal
payroll policies over the two-year period following the Date of Termination;
provided that the first payment shall be made on the 60th day following the Date
of Termination and shall include all installments otherwise payable within such
60-day period;
(iii)    subject to Section 4(e), the Company shall pay to the Executive in a
lump sum in cash a pro rata portion of any Annual Bonus earned for the year in
which the Date of Termination occurs (with proration determined based on the
number of months in the fiscal year in which the Executive is employed with the
Company). The Company shall pay the prorated Annual Bonus at the same time as
the Company pays annual bonuses to active employees (and no later than March 15
of the year following the fiscal year to which the Annual Bonus relates);
(iv)    subject to Section 4(e), a pro rata portion of any long-term incentive
awards granted to the Executive shall vest as follows: (1) a pro rata portion of
any long-term incentive award that is not subject to performance-based vesting
conditions shall vest as of the Date of Termination (with proration determined
based on the number of months in the applicable vesting period in which the
Executive is employed with the Company) and (2) a pro rata portion of any
long-term incentive award that is subject to performance-based vesting
conditions shall vest as of the regularly scheduled vesting date based on actual
performance (with proration determined based on the number of months in the
applicable vesting period in which the Executive is employed with the Company),
and, in each case, any payment or delivery shall be made in respect of such
awards within 60 days following vesting subject to compliance with Section 409A
of the Code. For illustrative purposes only, if the Executive holds 96
restricted shares that are scheduled to vest over a four-year period (the
“Illustrative Vesting Period”) and that are not subject to performance vesting,
and the Executive’s employment terminates 15.5 months after the beginning of the
Illustrative Vesting Period, then 16/48 of the restricted shares (32 restricted
shares) will vest upon the Executive’s termination (regardless of the vesting
schedule set forth in the award and without duplication of any previous vesting)
subject to Section 4(e) and the remaining 64 restricted shares will be
forfeited;
(v)    subject to Section 4(e), for the 24-month period immediately following
the Date of Termination, the Company shall continue the health and welfare
benefits provided to the Executive and his dependents at the levels provided to
active employees; provided that, if the Company determines that such
continuation is not feasible without the payment of taxes or penalties or is not
permissible under applicable law, the Company and the Executive shall cooperate
in good faith to modify this section in such a manner that does not materially
increase the cost to the Company (collectively, the “Welfare Benefits”); and
(vi)    to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or


5

--------------------------------------------------------------------------------




provided or that the Executive is eligible to receive under any plan, program,
policy, practice, contract or agreement of the Company and its affiliated
companies through the Date of Termination (such other amounts and benefits shall
be hereinafter referred to as the “Other Benefits”). As used in this Agreement,
the term “affiliated companies” shall include any company controlled by,
controlling or under common control with the Company.
(b)    Qualifying Termination in Connection with a Change in Control. If the
Executive experiences a Qualifying Termination within six months prior to, or
within 24 months following, a Change in Control:
(i)    the Company shall pay to the Executive in a lump sum in cash within 30
days after the Date of Termination the Accrued Obligations;
(ii)    the Company shall pay to the Executive a cash severance benefit in an
amount equal to 2.5 times the sum of the Executive’s Annual Base Salary and
Target Bonus (the “CIC Severance Benefits”). The Company shall pay the CIC
Severance Benefits in substantially equal monthly installments in accordance
with the Company’s normal payroll policies over a 30-month period following the
Date of Termination; provided that, if the Date of Termination is prior to a
Change in Control, the first payment after the Change in Control shall include
amounts owed and not paid prior to the Change in Control as a result of the
difference in value between the CIC Severance Benefits and the Severance
Benefits;
(iii)    the Company shall pay to the Executive in a lump sum in cash a pro rata
portion of the Executive’s Target Bonus (with proration determined based on the
number of months in the fiscal year in which the Executive is employed with the
Company). The Company shall pay the prorated Target Bonus no later than March 15
of the year following the fiscal year to which the Annual Bonus relates;
(iv)    the Executive’s long-term incentive awards shall be treated in
accordance with their terms;
(v)    subject to Section 4(e), for the 30-month period immediately following
the Date of Termination, the Company shall continue the Welfare Benefits; and
(vi)    to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive the Other Benefits.
(c)    Death; Disability. If the Executive’s employment is terminated by reason
of the Executive’s death or Disability, this Agreement shall terminate without
further obligations to the Executive’s legal representatives or the Executive,
as applicable, under this Agreement, other than for (i) payment of Accrued
Obligations and (ii) the timely payment or provision of Other Benefits. The
Accrued Obligations shall be paid to the Executive’s estate or beneficiary or
the Executive, as applicable, in a lump sum in cash within 30 days of the Date
of Termination. With respect to the provision of the Other Benefits, the term
Other Benefits as utilized in this Section 4(c) shall include death benefits, if
applicable, for which the Company pays as in effect on the date of the
Executive’s death.


6

--------------------------------------------------------------------------------




(d)    Cause; Other Than for Good Reason. If the Executive’s employment is
terminated by the Company for Cause or the Executive terminates employment
without Good Reason, this Agreement shall terminate without further obligations
to the Executive’s legal representatives or the Executive, as applicable, under
this Agreement, other than for (i) payment of Accrued Obligations and (ii) the
timely payment or provision of Other Benefits. The Accrued Obligations shall be
paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination.
(e)    Release of Claims. The termination benefits described in Section 4(a) of
this Agreement (excluding the Accrued Benefits and Other Benefits) shall be
conditioned on the Executive delivering to the Company, and not revoking, a
signed release of claims in a form provided by the Company within fifty-five
days following the Date of Termination. Notwithstanding any provision of this
Agreement to the contrary, in no event shall the timing of the Executive’s
execution of the release, directly or indirectly, result in the Executive
designating the calendar year of payment, and, to the extent required by Section
409A of the Code, if a payment that is subject to execution of the release could
be made in more than one taxable year, payment shall be made in the later
taxable year, as promptly as practicable following the later of (1) the
execution of the release and (2) the first business day of such later taxable
year.
5.    Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform the obligations hereunder shall
not be affected by any setoff, counterclaim, recoupment, defense or other claim,
right or action that the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement, and such amounts shall not be reduced
whether or not the Executive obtains other employment.
6.    Section 280G. In the event that any payments or benefits otherwise payable
to the Executive (1) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (2) but for this Section 6, would be subject to
the excise tax imposed by Section 4999 of the Code, then such payments and
benefits shall be either (x) delivered in full, or (y) delivered as to such
lesser extent that would result in no portion of such payments and benefits
being subject to excise tax under Section 4999 of the Code, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income and employment taxes and the excise tax imposed by Section 4999 of the
Code (and any equivalent state or local excise taxes), results in the receipt by
the Executive on an after-tax basis, of the greatest amount of benefits. Any
reduction in payments and/or benefits required by this provision shall occur in
the following order: (1) reduction of cash payments that are exempt from Section
409A of the Code; (2) reduction of vesting acceleration of equity awards; and
(3) reduction of other benefits paid or provided to the Executive. In the event
that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting shall be cancelled in a manner that results in the
maximum economic benefit to the Executive subject to compliance with Section
409A of the Code.


7

--------------------------------------------------------------------------------




7.    Successors.
(a)    This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives, heirs or legatees.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
(c)    The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, the “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Agreement by operation of law, or otherwise.
8.    Governing Law; Venue; Arbitration. This Agreement is made with reference
to and is intended to be construed in accordance with the laws of the State of
Washington. Venue for any action arising out of or concerning this Agreement
shall lie in Pierce County, Washington. In the event of a dispute under this
Agreement, the dispute shall be arbitrated pursuant to the Superior Court
Mandatory Arbitration Rules (“MAR”) adopted by the Washington State Supreme
Court, irrespective of the amount in controversy. This Agreement shall be deemed
as stipulation to the effect pursuant to MAR 1.2 and 8.1. The arbitrator, in his
or her discretion, may award attorney’s fees to the prevailing party or parties.
9.    Restrictive Covenants.
(a)    Non-competition. The Executive agrees that, during the Executive’s
employment with the Company, and for a period of two years thereafter
(collectively, the “Non-Competition Period”), the Executive shall not directly
or indirectly become interested in, as a “founder,” organizer, principal
shareholder, director, or officer, any financial institution, now existing or
organized hereafter, that competes or may compete with the Company or any of its
affiliates (for purposes of this Section 9, collectively the “Company”),
including any successor, within any county in which the Company does business;
provided that the Executive shall not be deemed a “principal shareholder” unless
(i) the Executive’s investment in such an institution exceeds 2% of the
institution’s outstanding voting securities or (ii) the Executive is active in
the organization, management or affairs of such institution. The provisions
restricting competition by the Executive may be waived by action of the Board.
(b)    Non-interference. During the Non-Competition Period, the Executive shall
not (a) solicit or attempt to solicit any other employee of the Company to leave
the employ of the Company, or in any way interfere with the relationship between
the Company and any other employee of the Company, (b) solicit or attempt to
solicit any customer of the Company to cease doing business with the Company or
to otherwise divert such customer’s business from the Company, or (c) solicit or
attempt to solicit any supplier, licensee, or other business relations of the
Company to cease doing business with the Company.


8

--------------------------------------------------------------------------------




(c)    Interpretation. If a court or any other administrative body with
jurisdiction over a dispute related to this Agreement should determine that the
restrictive covenants set forth in this Section 9 are unreasonably broad, the
parties hereby authorize and direct said court or administrative body to narrow
the same so as to make it reasonable, given all relevant circumstances, and to
enforce the same. The covenants in this Section 9 shall survive termination of
this Agreement.
(d)    Injunctive Relief. The Executive recognizes and agrees that any breach of
the covenants set forth in this Section 9 by the Executive will cause immediate
and irreparable injury to the Company, and the Executive hereby authorizes
recourse by the Company to injunction and/or specific performance, as well as to
other legal or equitable remedies to which either may be entitled.
10.    Confidentiality.
(a)    Nondisclosure. The Executive shall not use or disclose any confidential
information (as defined in subsection (c) below) either during or following the
term of this Agreement, except as required by the Executive’s duties under this
Agreement or as otherwise allowed under subsection (b) below. Notwithstanding
anything to the contrary in this Agreement or otherwise, nothing shall limit the
Executive’s rights under applicable law to provide truthful information to any
governmental entity or to file a charge with or participate in an investigation
conducted by any governmental entity. The Executive is hereby notified that the
immunity provisions in Section 1833 of title 18 of the United States Code
provide that an individual cannot be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that is
made (1) in confidence to federal, state or local government officials, either
directly or indirectly, or to an attorney, and is solely for the purpose of
reporting or investigating a suspected violation of the law, (2) under seal in a
complaint or other document filed in a lawsuit or other proceeding, or (3) to
the Executive’s attorney in connection with a lawsuit for retaliation for
reporting a suspected violation of law (and the trade secret may be used in the
court proceedings for such lawsuit) as long as any document containing the trade
secret is filed under seal and the trade secret is not disclosed except pursuant
to court order.
(b)    Exceptions. The Executive’s nondisclosure obligation under subsection (a)
above does not apply to any use or disclosure that is:
(1)    Made with the prior written consent of the Board;
(2)    Required by a court order or a subpoena from a government agency
(provided, however, that the Executive must first provide the Company with
reasonable notice of the court order or subpoena in order to allow the Company
the opportunity to contest the requested disclosure); or
(3)    Of confidential information that has been previously disclosed to the
public by the Company or is in the public domain (other than by reason of
Executive’s breach of this Agreement).
(c)    “Confidential Information” includes any of the Company’s (or its
subsidiaries’ or affiliate’s) trade secrets, customer or prospect lists,
information regarding


9

--------------------------------------------------------------------------------




product development, marketing plans, sales plans, strategic plans, projected
acquisitions or dispositions, management agreements, management organization
information (including data and other information relating to members of the
Board of Directors of Columbia Bank, the Board and management), operating
policies or manuals, business plans, purchasing agreements, financial records,
or other similar financial, commercial, business or technical information of any
information that the Company or any of its subsidiaries or affiliates has
received from service providers, other vendors or customers that these third
parties have designated as confidential or proprietary.
(d)    Survival. This section shall survive the termination of Executive’s
employment.
11.    Miscellaneous.
(a)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other parties or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to the Executive:
At the most recent address on file at the Company.
If to the Company:
Columbia Bank
1301 ‘A’ Street, Ste. 800
Tacoma, WA 98402-4200
ATTN: (Corporate Secretary)

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(b)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
(c)    This Agreement may be executed by .pdf or facsimile signatures and in any
number of counterparts with the same effect as if all signatory parties had
signed the same document. All counterparts shall be construed together and shall
constitute one and the same instrument.
(d)    The Company may withhold from any amounts payable under this Agreement
such federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
(e)    Any provision of this Agreement that by its terms continues after the
expiration of this Agreement or the termination of the Executive’s employment
shall survive in accordance with its terms.
(f)    This Agreement is intended to comply with the requirements of Section
409A of the Code (together with the applicable regulations thereunder, “Section
409A”). To the extent that any provision in this Agreement is ambiguous as to
its compliance with Section 409A, such provision shall be read in such a manner
so that all payments due under this


10

--------------------------------------------------------------------------------




Agreement shall comply with Section 409A. In no event may Executive, directly or
indirectly, designate the calendar year of payment. Each payment under this
Agreement shall be treated as a separate payment for purposes of Section 409A.
Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Code, the Executive is considered a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Code, and if any payment that the Executive
becomes entitled to under this Agreement is deferred compensation subject to
interest, penalties and additional tax imposed pursuant to Section 409A of the
Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
then no such payment shall be payable prior to the date that is the earlier of
(i) six months and one day after the Executive’s separation from service or
(ii) the Executive’s death. In no event shall the date of termination of the
Executive’s employment be deemed to occur until the Executive experiences a
“separation from service” within the meaning of Section 409A of the Code, and
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place shall be the Date of Termination. All
reimbursements provided under this Agreement shall be provided in accordance
with the requirements of Section 409A of the Code, including, where applicable,
the requirement that (A) the amount of expenses eligible for reimbursement
during one calendar year shall not affect the amount of expenses eligible for
reimbursement in any other calendar year; (B) the reimbursement of an eligible
expense shall be made no later than the last day of the calendar year following
the calendar year in which the expense is incurred; and (C) the right to any
reimbursement shall not be subject to liquidation or exchange for another
benefit. Notwithstanding the foregoing, the Company makes no representation or
covenant to ensure that the payments and benefits under this Agreement are
exempt from, or compliant with, Section 409A of the Code.
(g)    Except as explicitly set forth herein, this Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof, and supersedes all prior agreements, oral or written, between the
parties hereto with respect to the subject matter hereof including, without
limitation, the Change in Control Agreement between Columbia State Bank and the
Executive dated October 24, 2017,which shall terminate effective as of the
Effective Date. For the avoidance of doubt, the parties understand, acknowledge,
and agree that the terms of this Agreement are not intended by the Executive,
Columbia Bank, or CBSI, and shall not be interpreted by any party, court or
arbitrator, to supersede, modify, amend, change, negate, cancel or render null
or void the terms of the SERP or Unit Plan.
[Remainder of Page Intentionally Left Blank]


11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from their respective boards of directors, each of
Columbia Bank and the Company has caused these presents to be executed in its
name on its behalf, all as of the day and year first above written.
EXECUTIVE
By    /s/ Clint Stein
COLUMBIA STATE BANK
By    /s/ Craig D. Eerkes
Name:     Craig D. Eerkes
Title:     Chairman of the Board of Directors
COLUMBIA BANKING SYSTEM, INC.
By    /s/ Craig D. Eerkes
Name:     Craig D. Eerkes
Title:     Chairman of the Board of Directors




12